DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System and method for updating firmware of non-volatile storage devices”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (U.S. Patent 8,375,385).
Regarding claim 1:
An information processing device comprising: 
a processor, wherein the processor is configured to: receive a signal for requesting each of a plurality of storage devices to execute a first process; Harel teaches in Fig. 1, an information processing device (storage device) 12. Fig. 2 shows an example of device 12, which includes one or more storage processors (SP) 27. Fig. 2A shows components that may be included in the storage device 12. The storage device 12 includes two processors (SP A, SP B) for purposes of redundancy and high availability. Fig. 4 shows how each of the SP communicates with a plurality of physical drives (PD 0 – PD 3). Harel further teaches in Fig. 6,  processor SP A 301a, includes drive management object 304 (DMO), receives a request 302 to update firmware of one or more PDs (14:48-65). The request includes criteria such as drive serial number(s), drive batch or lot number(s), or a batch of groups of PDs to which the firmware update is to be applied (14:52-64). 
 and based on the received signal, transmit a first command, corresponding to the first process, to each of the plurality of storage devices using a plurality of identifiers relating to the plurality of storage devices, respectively. The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).

Regarding claim 2:
The information processing device according to claim 1, wherein the processor is further configured to: upon receiving the signal, generate information including the plurality of identifiers; and transmit the first command to each of the plurality of storage devices based on the information. The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 

Regarding claim 3:
The information processing device according to claim 1, wherein the processor is further configured to transmit the first command to each of the plurality of storage devices using a device driver configured for controlling the plurality of storage devices. Included in the set of objects 250 of each SP may be a drive management object (DMO). The DMO manages the PDs and may be included in a software package, framework or service, such as an ESP (environmental service package), that provides functionality for management of hardware components of the data storage system. The DMO may send different types of requests, such as for performing PD firmware updates, to one or more PVOs. Each PVO in SP A for a PD then coordinates locally with its counterpart or partner PVO in SP B for the same PD regarding whether and when to perform the firmware upgrade to the PD. In connection with performing a firmware update of one or more particular PDs, the DMO from either SP A or SP B may initiate the firmware upgrade request and may send such request to all affected PVOs (14:15-35).

Regarding claim 4:
The information processing device according to claim 3, wherein the processor is further configured to: execute a second command or a function, corresponding to the signal, using a device control interface provided in an operating system being executed; and transmit the first command to each of the plurality of storage devices using the device driver based on the executed second command or function. The DMO 304 of SP A may receive a request 302 to update firmware of one or more PDs. The DMO 304 may perform processing to determine the one or more PDs affected by the requested update (47-53). It is noted that process to determine PDs is a function executed by the DMO.

Regarding claim 7:
The information processing device according to claim 1, wherein the first process corresponds to update of firmware. The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).

Regarding claim 8:
The information processing device according to claim 7, wherein the processor is further configured to: upon receiving the signal, generate information including the plurality of identifiers; The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 
manage whether or not each of the plurality of storage devices has updated the firmware based on the information. Figs. 7-8, a determination is made whether to perform update on a PD (Fig. 7, 408), and DMO return successful completion when all PDs complete its update (Fig. 8, 418-420). 

Regarding claim 9:
A control method of an information processing device comprising: receiving, by a processor, a signal for requesting each of a plurality of storage devices to execute a first process; Harel teaches in Fig. 1, an information processing device (storage device) 12. Fig. 2 shows an example of device 12, which includes one or more storage processors (SP) 27. Fig. 2A shows components that may be included in the storage device 12. The storage device 12 includes two processors (SP A, SP B) for purposes of redundancy and high availability. Fig. 4 shows how each of the SP communicates with a plurality of physical drives (PD 0 – PD 3). Harel further teaches in Fig. 6,  processor SP A 301a, includes drive management object 304 (DMO), receives a request 302 to update firmware of one or more PDs (14:48-65). The request includes criteria such as drive serial number(s), drive batch or lot number(s), or a batch of groups of PDs to which the firmware update is to be applied (14:52-64). 
and based on the received signal, transmitting a first command, corresponding to the first process, to each of the plurality of storage devices using a plurality of identifiers relating to the plurality of storage devices, respectively. The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).

Regarding claim 10:
A system comprising:
an information processing device; and a plurality of storage devices, wherein the information processing device is configured to: Harel,  Fig. 1, system 10 comprises processing device 12 including a plurality of storage devices 13.
receive a signal for requesting each of a plurality of storage devices to execute a first process, and based on the received signal, transmit a first command, corresponding to the first process, to each of the plurality of storage devices using a plurality of identifiers relating to the plurality of storage devices, respectively, Harel teaches in Fig. 1, an information processing device (storage device) 12. Fig. 2 shows an example of device 12, which includes one or more storage processors (SP) 27. Fig. 2A shows components that may be included in the storage device 12. The storage device 12 includes two processors (SP A, SP B) for purposes of redundancy and high availability. Fig. 4 shows how each of the SP communicates with a plurality of physical drives (PD 0 – PD 3). Harel further teaches in Fig. 6,  processor SP A 301a, includes drive management object 304 (DMO), receives a request 302 to update firmware of one or more PDs (14:48-65). The request includes criteria such as drive serial number(s), drive batch or lot number(s), or a batch of groups of PDs to which the firmware update is to be applied (14:52-64).  The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).
and wherein each of the plurality of storage devices is configured to execute the first process based on the first command. Each of the matching PDs perform update based on request from the processor (Fig. 8, 418).

Regarding claim 11:
The control method according to claim 9, further comprising: upon receiving a signal, generating information including the plurality of identifiers; and transmitting the first command to each of the plurality of storage devices based on the information. The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 

Regarding claim 12:
The control method according to claim 9, further comprising transmitting the first command to each of the plurality of storage devices using a device driver configured for controlling the plurality of storage devices. Included in the set of objects 250 of each SP may be a drive management object (DMO). The DMO manages the PDs and may be included in a software package, framework or service, such as an ESP (environmental service package), that provides functionality for management of hardware components of the data storage system. The DMO may send different types of requests, such as for performing PD firmware updates, to one or more PVOs. Each PVO in SP A for a PD then coordinates locally with its counterpart or partner PVO in SP B for the same PD regarding whether and when to perform the firmware upgrade to the PD. In connection with performing a firmware update of one or more particular PDs, the DMO from either SP A or SP B may initiate the firmware upgrade request and may send such request to all affected PVOs (14:15-35).

Regarding claim 13:
The control method according to claim 12, further comprising: executing a second command or a function, corresponding to the signal, using a device control interface provided in an operating system being executed; and transmitting the first command to each of the plurality of storage devices using the device driver based on the executed second command or function. The DMO 304 of SP A may receive a request 302 to update firmware of one or more PDs. The DMO 304 may perform processing to determine the one or more PDs affected by the requested update (47-53). It is noted that process to determine PDs is a function executed by the DMO.

Regarding claim 16:
The control method according to claim 9, wherein the first process corresponds to update of firmware. The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).

Regarding claim 17:
The control method according to claim 16, further comprising: upon receiving a signal, generating information including the plurality of identifiers; The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 
and managing whether or not each of the plurality of storage devices has updated the firmware based on the information. Figs. 7-8, a determination is made whether to perform update on a PD (Fig. 7, 408), and DMO return successful completion when all PDs complete its update (Fig. 8, 418-420).

Regarding claim 19:
The system according to claim 10, wherein the first process corresponds to update of firmware. The DMO 304 of SP A determines which one of the plurality of PDs match the update criteria, and then sends the update request to the matching PDs (15:1-7).

Claims 5-6, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over. Harel et al (U.S. Patent 8,375,385), and in view of Yarnell et al (U.S. 2016/0170841).
Regarding claim 5:
Harel does not teach the information processing device according to claim 1, wherein the first process corresponds to provision of a log. In an analogous art of firmware update, Yarnell teaches a storage system comprises a plurality of storage devices (Fig. 1, storage devices 118, 120). Fig. 2A, storage controller requests status from storage devices 118, and determines whether a storage devices 118 is operable to perform data transaction based on the response (log) from the storage device (¶0036).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yarnell into the teaching of Harel to have a plurality of storage devices execute a process corresponds to an operation status (log) of corresponding storage device. The motivation for doing so is to guarantee all target storage devices are updated (Yarnell, ¶0037).

Regarding claim 6:
The information processing device according to claim 5, wherein the processor is further configured to: upon receiving the signal, generate information including the plurality of identifiers; The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 
manage whether or not each of the plurality of storage devices has provided the log based on the information. Yarnell, Fig. 2A, storage controller requests status from storage devices 118, and determines whether a storage devices 118 is operable to perform data transaction based on the response (log) from the storage device (¶0036).

Regarding claim 14:
Harel does not teach  the control method according to claim 9, wherein the first process corresponds to provision of a log.
In an analogous art of firmware update, Yarnell teaches a storage system comprises a plurality of storage devices (Fig. 1, storage devices 118, 120). Fig. 2A, storage controller requests status from storage devices 118, and determines whether a storage devices 118 is operable to perform data transaction based on the response (log) from the storage device (¶0036).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yarnell into the teaching of Harel to have a plurality of storage devices execute a process corresponds to an operation status (log) of corresponding storage device. The motivation for doing so is to guarantee all target storage devices are updated (Yarnell, ¶0037).

Regarding claim 15:
The control method according to claim 14, further comprising: upon receiving the signal, generating information including the plurality of identifiers; The DMO 304 of SP A determines which one or more PDs match the update criteria and then sends the update request to the selected matching PVOs (provision drive object, which is used in connection with coordinating performing firmware update of associated PD, 11:35-45) ) associated with the matching PDs (15:1-10). It is noted by determining matching PDs, information including the plurality of identifiers is generated. 
 managing whether or not each of the plurality of storage devices has provided the log based on the information. Yarnell, Fig. 2A, storage controller requests status from storage devices 118, and determines whether a storage devices 118 is operable to perform data transaction based on the response (log) from the storage device (¶0036).

Regarding claim 18:
Harel does not teach the system according to claim 10, wherein the first process corresponds to provision of a log. In an analogous art of firmware update, Yarnell teaches a storage system comprises a plurality of storage devices (Fig. 1, storage devices 118, 120). Fig. 2A, storage controller requests status from storage devices 118, and determines whether a storage devices 118 is operable to perform data transaction based on the response (log) from the storage device (¶0036).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yarnell into the teaching of Harel to have a plurality of storage devices execute a process corresponds to an operation status (log) of corresponding storage device. The motivation for doing so is to guarantee all target storage devices are updated (Yarnell, ¶0037).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (U.S. 2014/0089912) teaches system and method for updating firmware for nodes in a mesh network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133